Citation Nr: 0502703	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  01-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) from October 2000 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

In July 2004 the veteran provided testimony before the 
undersigned at a Travel Board hearing in St. Petersburg, 
Florida.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he injured his neck in a vehicle 
accident while stationed in West Germany in 1956 or 1957.  He 
reported that the accident occurred in the town of 
Gelnhausen.  The veteran also contends that his current 
headaches are also related to this accident and/or to the 
cervical spine disability.  The service medical records are 
silent as to any injury or vehicle accident.  The veteran 
testified that German police prepared reports related to the 
accident, and that the other driver brought suit against the 
veteran and the U.S. Army.  He also testified that he went to 
sick call following the accident.  The veteran reported that 
he was assigned to the 33rd Tank Battalion, 3rd Alpha 
Division.  

The veteran also testified that following service in 1957 or 
1958 he underwent physical examinations as part of his 
employment with General Dynamics Electrical in Connecticut.  

The Board is of the opinion that the RO should attempt to 
obtain any available records of the accident investigation 
and any medical records from his Army unit and General 
Dynamics.  If any relevant records are obtained, the veteran 
should be scheduled for a VA examination to assess the 
etiology of any current cervical spine and/or headache 
pathology.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  After furnishing the veteran the 
appropriate release forms, the RO should 
contact the obtain the U.S. Army and 
request from the 33rd Tank Battalion, 3rd 
Alpha Division any documentation available 
of a motor vehicle accident involving the 
veteran in Gelnhausen, (West) Germany in 
1956 or 1957.  All medical records, police 
reports, or records associated with a suit 
filed by the other driver against the U.S. 
Army and/or the veteran should be 
obtained.  All records obtained should be 
associated with the claims folder.

2.  After furnishing the veteran with the 
appropriate release forms, the RO should 
request copies of records of any physical 
examinations of the veteran since 1957 
from General Dynamics Electrical in 
Connecticut.  All records obtained should 
be associated with the veteran's claims 
folder.

3.  If relevant records are obtained as a 
result of the above development, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination to 
determine the nature and etiology of any 
cervical spine and/or headache disorder 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.

If a cervical spine and/or headache 
disorder is found, the examiner should 
express an opinion as to whether it is 
more likely, less likely or as likely as 
not related to, or caused by, the 
veteran's active military service, 
specifically the claimed automobile 
accident in 1956-57.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.

4.  Following the above, the RO should 
review the medical evidence and 
readjudicate the issues on appeal.  If a 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




